          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 1 of 31




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA

 CHRISTINA SMITH, as Personal Representative of
 the Estate of her son, Joshua Christopher England,

                       Plaintiff,
                                                                 Case No. 19-cv-00470-G
                      – against –
                                                                 SECOND AMENDED
 JOE ALLBAUGH, CARL BEAR, ROBERT                                    COMPLAINT
 BALOGH, WENDELL MILES, LAURA HAYS,                              AND JURY DEMAND
 LAURA NOBLE, OKLAHOMA DEPARTMENT
 OF CORRECTIONS OFFICERS JOHN DOES #1-
                                                                        ECF CASE
 10, and CASE MANAGER RICHARD ROE;
                       Defendants.



                               PRELIMINARY STATEMENT

               1.     Plaintiff Christina Smith brings this civil rights action as Personal

Representative of the Estate of her son, Joshua Christopher England. Joshua died on May 29,

2018 while incarcerated at Joseph Harp Correctional Center in Lexington. He was 21 years old.

Joshua’s tragic and utterly unnecessary death was caused by the callous and deliberate

indifference to his serious medical condition shown by medical providers and correction officers

at Joseph Harp.

               2.     Joshua was serving a short prison sentence—his first and only prison

sentence—when he began to experience the classic signs of appendicitis, including intense

stomach pain. On at least five separate occasions over the course of seven days, Joshua sought

medical treatment from prison staff at Joseph Harp. On each occasion, Joshua complained of

severe abdominal pain and presented with classic symptoms of acute appendicitis. He begged for

help. Prison staff refused to provide even the most basic medical treatment for Joshua. Prison

staff failed to give Joshua a proper clinical abdominal examination and, when his condition
            Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 2 of 31




dramatically worsened, failed to send him to a nearby medical facility for a CAT scan or surgical

evaluation, as required by commonly accepted medical procedure. Instead, corrections officers

and medical staff belittled Joshua, and did nothing as Joshua, suffering extreme pain, rapidly

deteriorated. As a result of Defendants’ callously indifferent treatment, Joshua died alone in his

prison cell with a ruptured appendix, after suffering the excruciating agony of acute peritonitis.

Defendants then falsified medical records to attempt to cover up their shocking misconduct.

                  3.       Joshua was scheduled to be released from prison in September 2018, less

than three months after he died. Joshua’s untimely and excruciating death was entirely

preventable, if only he had been provided with minimally adequate medical care. Defendants’

actions were contrary to law, contrary to sound medical practice, and contrary to the norms of a

civilized society. This complaint, arising from these tragic, outrageous, and unlawful acts, seeks

compensatory and punitive damages, costs, disbursements, and attorneys’ fees pursuant to

applicable state and federal law.

                                                    PARTIES

                  4.       Joshua England was a citizen of the United States and resided at the

Joseph Harp Correctional Center, Cleveland County, at the time these events occurred. He was

also a member of the Choctaw Nation.

                  5.       Christina Smith is Joshua’s mother. On May 18, 2020, Ms. Smith was

appointed the Personal Representative of the Estate of Joshua Christopher England, Deceased, by

Order of the Honorable Timothy Haworth, in the District Court of Major County, State of

Oklahoma (Case No. Pb-20-4).1 She is a citizen of the United States and a resident of Oklahoma.




1
  Pursuant to Fed. R. Civ. P. 17(a)(3), “the action proceeds as if it had been originally commenced by the real party
in interest” after that party has been substituted into the action.


                                                          2
              Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 3 of 31




                 6.    At all times relevant hereto, Defendant Joe Allbaugh was the Director of

the Oklahoma Department of Corrections (“DOC”), acting under color of state law. On

information and belief, Allbaugh, as Director of the DOC, was responsible for the supervision

and conduct of all DOC matters, and was responsible for the training, supervision, and conduct

of all DOC personnel, including the Defendants referenced herein. As Director, Allbaugh was

also responsible for the care, custody, and control of all inmates housed in the DOC’s prisons,

including the creation, promulgation, implementation, and oversight of policies and programs

governing on-site medical treatment programs for inmates of prison facilities, including Joseph

Harp. In addition, at all relevant times, Allbaugh was responsible for enforcing the rules of the

DOC, and for ensuring that DOC personnel obeyed the laws of the United States and of the State

of Oklahoma.

                 7.    At all times relevant hereto, Defendant Carl Bear was the Warden of the

Joseph Harp within the DOC, acting under color of state law. As Warden, his responsibilities

included the care, custody, and control of all inmates, as well as the supervision of all staff. He

was responsible for the creation, promulgation, implementation, and oversight of policies and

programs governing on-site medical treatment of inmates at Joseph Harp. As Warden, Bear had a

duty to ensure the physical safety and wellbeing of the people incarcerated at Joseph Harp and to

provide them with fundamental human necessities, including medical care.

                 8.    Defendants Allbaugh and Bear (collectively “the Senior Defendants”)

were, at all times relevant hereto, senior officials who exercised policymaking, supervisory, and

disciplinary authority on behalf of the DOC. The Senior Defendants are sued in their individual

capacities.




                                                  3
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 4 of 31




               9.      On information and belief, at all times relevant hereto, Defendant Robert

Balogh was a physician employed by the DOC and assigned to Joseph Harp, where he was

responsible for the provision of appropriate medical care to patients, including Joshua.

               10.     On information and belief, at all times relevant hereto, Defendant Wendell

Miles was a physician’s assistant employed by the DOC and assigned to Joseph Harp, where he

was responsible for the provision of appropriate medical care to patients, including Joshua.

               11.     On information and belief, at all times relevant hereto, Defendant Laura

Hays was a licensed practical nurse employed by the DOC and assigned to Joseph Harp, where

she was responsible for the provision of appropriate medical care to patients, including Joshua.

               12.     On information and belief, at all times relevant hereto, Defendant Laura

Noble was a licensed practical nurse employed by the DOC and assigned to Joseph Harp, where

she was responsible for the provision of appropriate medical care to patients, including Joshua.

               13.     On information and belief, at all times relevant hereto, Defendants Balogh,

Miles, Hays, and Noble (“the Medical Defendants”) were physicians, physician’s assistants,

and/or nurses employed by the DOC who participated in and/or had knowledge of and failed to

intervene in the denial of adequate medical care to Joshua. Their duties to provide medical care

to inmates at Joseph Harp included but were not limited to caring for all patients in their assigned

areas at Joseph Harp, which included but was not limited to cell visits, physical examinations,

identification of acute conditions, design and implementation of appropriate plans to facilitate

care, provision of medications, coordination of treatment with other providers, direct oversight

and supervision of nursing staff, and/or provision of emergency medical care. At all relevant

times hereto, the Medical Defendants were acting under color of state law. Their responsibilities

were required to be carried out in a manner consistent with the legal mandates that govern the




                                                 4
            Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 5 of 31




operation of Oklahoma prisons, including DOC policies, procedures, directives, and protocols, in

addition to all relevant local, state, and federal statutes and regulations. The Medical Defendants

are sued in their individual capacities.

               14.     On information and belief, at all times relevant hereto, Officers John Doe

#1-10 (“Officer Defendants”) were DOC officers working at Joseph Harp, who participated in

and/or had knowledge of and failed to intervene in the denial of adequate medical treatment to

Joshua. At all times relevant hereto, the Officer Defendants were acting under color of state law.

The Officer Defendants are sued under fictious designations because Plaintiff has been unable to

ascertain their names and shield numbers, despite reasonable efforts to do so. The Officer

Defendants are sued in their individual capacities.

               15.     On information and belief, at all times relevant hereto, Defendant Richard

Roe worked for DOC as a case manager at Joseph Harp. He participated in and/or had

knowledge of and failed to intervene in the denial of adequate medical treatment of Joshua. At

all times relevant hereto, Defendant Roe was acting under color of state law. Defendant Roe is

sued under a fictious designation because Plaintiff has been unable to ascertain his name and

shield number, despite reasonable efforts to do so. Defendant Roe is sued in his individual

capacity.

                                 JURISDICTION AND VENUE

               16.     This action arises under the Fourth, Eighth, and Fourteenth Amendments

to the United States Constitution, 42 U.S.C. §§ 1983 and 1988, and Oklahoma state common

law.

               17.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

1343(a)(3) and (4), 1367(a), and the laws of the State of Oklahoma.




                                                 5
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 6 of 31




               18.     The acts complained of occurred in the Western District of Oklahoma, and

venue is lodged in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                         JURY DEMAND

               19.     Plaintiff demands trial by jury in this action.

                                   STATEMENT OF FACTS

               20.     Joshua England was born on May 14, 1997. He grew up in northwest

Oklahoma. His childhood was sometimes difficult, as he moved between his mother’s home, his

cousin’s home, his girlfriend’s parents’ home, and foster homes.

               21.     By his late teens, Joshua had begun to turn his life around. He wanted to

finish high school. He dreamed of starting a family. His Christian faith was important to him,

and he found solace in his church community.

               22.     Joshua worked with the cattle at the local sale barn. He loved animals,

especially horses, and hoped to operate his own ranch one day on a small piece of land he was

set to inherit from his grandfather. He loved fishing and had told his former girlfriend that he

wanted to take her fishing as soon as he was released from prison.

               23.     In June 2017, just after his 20th birthday, Joshua was arrested and charged

with fourth degree arson and other related charges. He was sentenced to serve 343 days in prison.

He had never before served time in prison.

               24.     On October 6, 2017, Joshua was admitted to DOC custody at the

Lexington Assessment and Reception Center (“LARC”). He was later transferred to the Bill

Johnson Correctional Center, and then to Joseph Harp.

               25.     Joseph Harp is located in Lexington, Oklahoma, less than two miles from

LARC. On information and belief, there is an infirmary at LARC that can provide a higher level

of care than is available at Joseph Harp.


                                                  6
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 7 of 31




               26.    When Joshua arrived at Joseph Harp on or about February 22, 2018, he

underwent a physical examination and medical evaluation. The intake screening showed that

Joshua was in generally good health.

               27.    Joshua slowly adjusted to life at Joseph Harp. He participated in a weekly

Saturday night Bible study group.

Joshua’s First Complaint to Medical Staff of Severe Stomach Pain

               28.    On May 22, 2018, Joshua submitted a sick call request to be seen by the

prison health clinic staff, complaining of severe abdominal pain. He reported that he had been

vomiting all night and reporting that he appeared to be vomiting blood. “[M]y stomach hurts so

so bad,” he wrote on the form requesting health services, depicted below:




                               Figure 1 Request for Health Services (5/22/18)




                                                     7
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 8 of 31




               29.     Defendant Hays, an LPN, saw Joshua in the clinic that morning. Joshua

described his pain as a level 8. According to the clinic’s records, Joshua had lost nearly six

pounds in six days.

               30.     Although Defendant Hays noted that Joshua was holding his abdomen and

“guarding” it throughout the appointment—textbook signs of appendicitis—she did not conduct

a complete abdominal exam.

               31.     Defendant Hays gave Joshua Pepto-Bismol, sent him away, and told him

to come back if his pain did not improve in three days. No doctor was called. No surgeon was

called.

               32.     Joshua’s pain worsened.

               33.     Around this time, other prisoners at Joseph Harp noticed that Joshua had

lost a dramatic amount of weight and described that his eyes were sinking into his face.

Joshua’s Second Complaint to Medical Staff of Severe Stomach Pain

               34.     The next day, May 23, 2018, Joshua submitted another sick call request,

complaining that the pain in his stomach was so bad that he could “barely breath.”

               35.     In his form requesting health services, depicted below, Joshua wrote that

he could not sleep or eat anything.




                                                 8
           Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 9 of 31




                               Figure 2: Request for Health Services (5/23/18)

                36.   Joshua was seen in the clinic in the afternoon, where he was treated by

Defendants Hays and Miles. Joshua described his pain as a level 10. His pulse was racing, at 102

beats per minute—dramatically higher than normal ranges for men his age, and far above the 61

beats per minute he had recorded at the clinic just the day before. He reported that there was

blood in his stool. Again, no Medical Defendant conducted a complete abdominal exam on him.

                37.   Despite Joshua’s alarming and deteriorating condition, Defendants took no

meaningful action to help him. Joshua was given magnesium citrate, a laxative, and was sent

back to his cell.

                38.   Joshua’s rapid heart rate and elevated blood pressure, combined with his

complaints of severe pain and report of rectal bleeding, should have alerted the medical staff and



                                                     9
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 10 of 31




the Medical Defendants that he needed to be seen immediately by a physician. However, once

again, Joshua was not seen by a physician and was not given a complete abdominal exam.


Joshua’s Third Complaint to Medical Staff of Severe Stomach Pain

               39.     Joshua was still in excruciating pain. During this time, Joshua was

sleeping on a mattress on the floor of his cell because he lacked the strength to climb his top

bunk. As observed by inmates and prison staff, Joshua was openly and obviously extremely ill.

               40.     Joshua submitted another sick call request that same day for medical

treatment: “my stomach hurts so bad. . . . it’s hard to breathe and sleep . . .”, as shown below.




                                Figure 3: Request for Health Services (5/23/18)

               41.     In response to Joshua’s third request for medical help, on May 24, 2018,

Defendant Hays wrote: “You were seen on 5/23/18,” and refused to see him.


                                                     10
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 11 of 31




               42.     On information and belief, Joshua appeared at the medical clinic between

May 22 and May 29 in tears on at least one occasion.

               43.     Joshua reported to other prisoners that medical staff at the clinic were

making fun of him and did not take his complaints seriously.

Joshua’s Fourth Complaint to Medical Staff of Severe Stomach Pain

               44.     Three days later, on May 26, 2019, Joshua again requested medical help,

writing on the sick call slip that his “stomach hurts so so bad its [sic] hard to breath [sic].” He

also complained that he could not lie down, as shown below.




                                Figure 4: Request for Health Services (5/26/18)

               45.     That morning, Defendants Noble and Miles saw Joshua in the clinic. He

again complained of severe pain, rating it a level 9 out of 10, and had an elevated pulse.


                                                     11
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 12 of 31




Defendants wrote in his medical chart that Joshua’s symptoms began two days ago, although in

fact Joshua had been coming to the clinic complaining of severe abdominal pain starting four

days earlier.

                46.    Even after Joshua had been complaining about pain for at least four days,

the Medical Defendants still failed to perform a complete abdominal exam.

                47.    On May 26, 2019, Defendant Balogh was notified of Joshua’s condition,

apparently by phone. Defendant Balogh did not visit Joshua in person or examine him. Instead,

he ordered that Joshua be given Ibuprofen and be told to drink plenty of fluids and eat fibrous

foods.

                48.    After days of complaining about severe pain and presenting with alarming

vital signs, this was the first time that medical staff consulted a doctor about Joshua. Still, neither

Defendant Balgoh nor any other physician ever personally examined Joshua or provided

adequate treatment.

                49.    Joshua continued to suffer. He was unable to go to his prison job or even

to the cafeteria to eat. He was not showering. He remained in his cell, often lying on the floor

and crying in agony.

                50.    Multiple witnesses who saw Joshua in the days leading to his death

observed that he was not eating or drinking, he had lost significant weight, his skin color had

changed, he reported stabbing pain to his right side (including by pointing and holding his

abdomen), and he seemed different mentally: slow, not “with it,” and not in his “right mind.”

                51.    On information and belief, Officers Doe #1-10 saw Joshua suffering in

pain and lying on the floor of his cell but did nothing to intervene and ensure he received medical

care.




                                                  12
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 13 of 31




Joshua’s Fifth Complaint to Medical Staff of Severe Stomach Pain

               52.    On the morning of May 29, 2018, Joshua submitted a fifth sick call

request, and begged medical staff at Joseph Harp for help, telling them that he was “short of

breath” and that his “stomach hurts,” as depicted below:




                               Figure 5: Request for Health Services (5/29/18)

               53.    On the morning of May 29, 2018, Joshua again visited the clinic. His

medical record reflects that his chief complaint was “Can’t breathe.”

               54.    He had lost twelve pounds in less than two weeks.

               55.    Witnesses who saw Joshua that day near the clinic report that he was

hyper-ventilating, doubled-over because of pain (or curled in fetal position), rocking back and

forth, and crying.




                                                    13
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 14 of 31




                 56.   Defendant Hays later noted in Joshua’s chart that he appeared

“distraught,” he was “sweating profusely,” and his heart rate and respiratory rate were not within

normal limits.

                 57.   While he was the clinic, medical staff took an EKG of Joshua’s heart. It

showed that his heart rate was at a shocking 158 beats per minute.

                 58.   The EKG results should have alerted clinic staff that Joshua was facing a

dire medical emergency and that he needed life-saving intervention at a hospital immediately.

Instead, Defendants continued to ignore Joshua and his complaints, and failed to render an

abdominal examination.

                 59.   Rather than being rushed to an outside hospital in light of the clear

medical emergency, Joshua was instructed to sit and wait at the clinic longer to see the provider.

                 60.   Unable to bear the pain, Joshua returned to his cell rather than wait any

longer.

                 61.   Back at his cell, Joshua was saying things that didn’t make sense, making

sounds, and appeared to be imagining things.

                 62.   According to Joshua’s medical records, Defendants Hays notified only

Defendant Miles of Joshua’s visit to the clinic, and not a physician.

                 63.   If a physician adhering to reasonable standards of care had seen the EKG

results on the morning of May 29, 2018, the physician would have immediately recognized

Joshua’s dire condition. The physician would have begun standard emergency appendicitis

protocols to get Joshua to a hospital—and into surgery—immediately.

                 64.   Upon information and belief, DOC policy in effect at this time advised

facility nurses or staff to immediately inform the facility medical provider when confronted with,




                                                14
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 15 of 31




among other symptoms, complaints of difficulty breathing or any complaint relating to the

abdomen. Despite this policy, Defendants Hays and Defendant Miles failed to immediately

notify the facility physician when Joshua told them he couldn’t breath and that he was

experiencing serious pain in his stomach.

                  65.   Upon information and belief, the DOC policy in effect at the time also

required facility nurses and staff to immediately contact emergency services if an inmate

complained of severe difficulty breathing or was experiencing a sudden onset of altered medical

status. Under this policy, Defendants Hays and Miles should have contacted emergency services

to help Joshua.

                  66.   To the extent these policies existed, they were not followed in Joshua’s

case, leading to his death.

                  67.   Upon information and belief, the Senior Defendants failed to promulgate,

implement, and/or enforce policies or procedures requiring medical staff, including Defendants

Hays and Miles, to immediately inform a physician and/or refer an inmate to a hospital when an

inmate presented complaints about difficulty breathing or acute stomach pain, and/or showed

obvious signs of medical distress, like a racing heart rate and other symptoms that are commonly

associated with acute appendicitis, or that would require physicians including Defendant Balogh,

to conduct an in-person examination of a critically ill patient or arrange for their immediate

transfer to a facility where such a physician’s examination was available.

                  68.   Despite the critical nature of Joshua’s symptoms, including his massively

elevated heart rate and rapid and shallow breathing notable enough to include in his medical

chart, Defendants did nothing to provide emergency medical treatment to Joshua on May 29.




                                                 15
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 16 of 31




                69.   On information and belief, after Joshua left the clinic unable to wait to be

treated, Defendant Hays and other Joseph Harp employees, including Case Manager Richard Roe

and Officer John Doe #10, went to Joshua’s cell. Several inmates witnessed DOC staff taking a

video camera to Joshua’s cell, apparently to video record Joshua in his final, dying moments.

                70.   On information and belief, Joshua told Defendants that he could not walk

back to the clinic.

                71.   On information and belief, instead of bringing a stretcher or a wheelchair

to transport Joshua back to the clinic or hospital, or calling for an ambulance, Defendants

recorded a video of Joshua as he lay dying in his cell, ostensibly to document his “refusal” of

medical care. Defendants have refused to release a copy of the video to Joshua’s family.

                72.   At this point, Joshua was in obvious extreme distress and obviously

delirious from pain and probable shock. Any reasonable lay person would have recognized that

Joshua was, at this point, incapable of rational thought and decision-making.

                73.   Defendant Hays wrote in the medical chart that Joshua “waived sick call

appointment.”

                74.   Defendant Hays filled out a “Waiver of Treatment/Evaluation,” which she

forced Joshua to sign despite his clear extreme distress and delirious state, as even evidenced by

his shaky signature, and despite Defendant Hays’ own statement, on the waiver form, that Joshua

faced “possible death,” as depicted below:




                                                16
         Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 17 of 31




                            Figure 6: Waiver of Treatment/Evaluation (5/29/18)

              75.     Defendants’ conduct was a complete deviation from reasonable standards

of medical care. A reasonable medical provider would have readily recognized that Joshua was

not competent to refuse medical treatment. He could not make an informed and voluntary choice

regarding his medical treatment: he was too sick, and hours from death.

              76.     Indeed, a reasonable medical provider would know that Joshua was not

refusing treatment but rather demonstrating that he was too sick to walk on his own—and that




                                                   17
           Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 18 of 31




emergency services were needed immediately. This is precisely the situation in which a

wheelchair or stretcher is required to transport a patient.

               77.     Upon information and belief, the Senior Defendants failed to promulgate,

implement, and/or enforce policies and procedures regarding informed and voluntary choices by

inmates seeking medical care, or the conditions under which an inmate lacks capacity to “refuse”

medical treatment, or which forbid staff to attempt to secure an inmate’s waiver of treatment

when the inmate was not capable of intelligently, knowingly, and voluntarily waiving treatment

in an emergency situation, as was the case with Joshua.

               78.     Despite Defendants’ own recognition that Joshua would likely die without

immediate emergency care, Defendants knowingly and intentionally left Joshua in his cell to die,

attempting to justify their conduct by coercing Joshua to sign a release form when he was plainly

extremely ill, very close to death, and incapable of rational thought or decision-making.

               79.     Despite his obvious distress, delirium and deteriorating health, Defendants

failed to transport Joshua to the clinic via ambulance or stretcher, call an ambulance, or take any

other steps to protect his health and safety.

               80.     Just hours later, at 4:43pm, after languishing in delirium and unimaginable

pain, Joshua died alone on the floor of his prison cell. He had turned 21 years old two weeks

earlier.

               81.     An autopsy performed by the Office of the Chief Medical Examiner later

determined that Joshua had died of a ruptured appendix with acute peritonitis, a condition that is

survivable with appropriate, standard medical treatment.

               82.     If Defendants had provided Joshua with appropriate medical care, he

would not have died of a ruptured appendix on May 29, 2018.




                                                  18
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 19 of 31




Defendants Attempt to Cover Up Their Egregious Failures to Care for Joshua

               83.     Recognizing that Joshua’s death was preventable and that it revealed their

shockingly deficient care of him, Defendants sought to cover up their misconduct.

               84.     At 8:08 pm, four hours after Joshua was found dead his cell, Defendant

Hays wrote a note in Joshua’s chart purporting to document Joshua’s early morning clinic visit

on May 29, 2018. Providing far more detail than any of Joshua’s prior clinic notes, Defendant

Hays wrote that Joshua’s vital signs had been “within normal limits except HR and Resp,”

though she did not record the specific rates. This was an absurd and obviously false note given

that Joshua’s critical vital signs were far outside normal limits: His heart rate was 158 beats per

minute.

               85.     Defendant Hays further stated that Joshua was in “no distress” and “little

to no distress” when she left him in his cell on the morning of May 28, 2019—an implausible

and obviously false claim, given his complaints of pain and his death only hours later of acute

peritonitis. Defendant Hays’ falsified note lists the time of service provided to Joshua as 8:08pm,

but of course, he had been dead for hours by that point.

               86.     The Officer and Medical Defendants, who were responsible for Joshua’s

care, utterly disregarded Joshua’s serious medical condition and deliberately ignored Joshua’s

need for medical treatment.

               87.     Joshua experienced extreme pain and suffering, emotional distress, and

death as a result of Defendants’ misconduct, including but not limited to their cruel and unusual

treatment of Joshua, their deliberate indifference to his medical needs, and their medical

malpractice.




                                                 19
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 20 of 31




               88.    Joshua’s mother and the Personal Representative of his Estate, Plaintiff

Christina Smith, suffered extensive emotional distress and grief at the sudden and preventable

death of her son.

               89.    Had Joshua received adequate and appropriate medical care and

supervision and intervention when he became ill, his death would have been prevented.

Joshua’s Death Evidences a Culture of Disregard for Prisoners’ Health at Joseph Harp

               90.    Joshua’s death resulted from a culture of unconstitutional disregard for the

inmates in DOC’s care: Joshua’s deteriorating health and mental status were observed over the

course of this six day period by many DOC officers, supervisors, and administrators, together

with clinicians employed by DOC, all of whom showed deliberate indifference to Joshua’s

serious medical needs by failing to provide the very basics of medical care and failing to take

appropriate action in a timely manner to a medical emergency which resulted in Joshua’s death.

               91.    For years, Oklahoma prisons have been saddled with incompetent and

inadequate medical services. A 2012 report by The Oklahoman found that over a third of all

doctors employed by DOC had been sanctioned during their medical careers, often for abusing

drugs and writing fraudulent prescriptions.

               92.    Included in that number are two of the medical providers responsible for

Joshua’s care in the days leading to his death: Defendants Miles and Balogh.

               93.    In 2010, Defendant Balogh was disciplined by the Oklahoma Bureau of

Narcotics and Dangerous Drugs (“BNDD”) after admitting that he was addicted to pain

medication and that he used cocaine recreationally. He also admitted to “diverting drugs of

patients by requiring patients to bring all medications to an appointment, and then taking

‘handfuls’ of the drugs for himself,” according to the BNDD Order.




                                                20
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 21 of 31




               94.    Defendant Balogh was fined $10,000 by the BNDD and placed under a 5-

year probation—but kept his medical license and ultimately secured a job as the responsible

physician for inmates at Joseph Harp—where he failed to provide minimally adequate medical

care to Joshua when he presented with the classic symptoms of appendicitis.

               95.    According to The Oklahoman’s report, Defendant Miles, whom had his

physician’s assistant license revoked in the 1980s for writing fake prescriptions for himself, and

was disciplined again in 1996 for substance abuse problems, after which he was placed on

probation. Still, he found a job at DOC—where he ignored Joshua’s complaints for a week

before Joshua died of a preventable illness.

               96.    The Senior Defendants endangered Joshua by improperly hiring,

supervising, and retaining Defendants Balogh and Miles on staff.

               97.    The Senior Defendants were responsible for creating, promulgating,

implementing and/or enforcing the policies, practices, and procedures at Joseph Harp, including

those that dictated when an inmate must be seen and examined by a physician, when an inmate

must be taken to an outside medical facility or hospital, and how and under what circumstances

an inmate may “refuse” medical treatment. The Senior Defendants’ failure to adopt or enforce

such policies led to the conscious-shocking medical failures that caused Joshua’s death, and to

the conscious-shocking manner in which the prison’s staff attempted to obtain and document

Joshua’s so-called waiver of medical treatment, which was, in fact, a fraud.

               98.    The Senior Defendants were aware of the grossly deficient medical care

provided to inmates at Joseph Harp but took no steps to correct it or to hire appropriate medical

providers. They were aware that the policies and procedures they created, promulgated,

implemented, and/or enforce—or failed to create, promulgate, implement, or enforce—resulted




                                                21
           Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 22 of 31




in grossly deficient medical care to inmates at Joseph Harp. In creating, promulgating,

implementing, and/or enforcing these policies and practices, or failing to do so, they acted with

deliberate indifference to the medical needs of the Joseph Harp inmates, including Joshua.

                99.      Upon information and belief, Joseph Harp was overcrowded, underfunded,

and understaffed during the relevant time period, which contributed to the failure to provide

adequate medical care to prisoners, including Joshua.

                100.     Defendant Allbaugh was aware of these serious problems jeopardizing the

health and safety of those confined inside Joseph Harp. For example, in 2017, he declared that

the Department of Corrections was in a state of deterioration and crisis: “‘We are not a listing

ship,’ Corrections Director Joe Allbaugh said recently in his Oklahoma City office. ‘We are a

sinking ship.’” Ben Botkin, Oklahoma Watch: Weighing the odds of a federal takeover of state

prisons, Tulsa World, Dec. 25, 2017.2 In that same article, Allbaugh warned, “‘if the state

doesn’t demonstrate that they can handle their prison population in a safe and humane way, what

are inmates supposed to do? They’re going to sue.’” Id.

                101.     The woeful inadequacy of the state prison system’s ability to care for its

inmates, including those at Joseph Harp, was known to the Senior Defendants during the relevant

time period, but they took no steps to protect Joshua.

Joshua’s Painful, Tragic Death Was Preventable and Unnecessary

                102.     Acute appendicitis is easily treatable. Joshua England should not have

died from the condition. Before his death, Joshua made five written requests for medical care all

of which signaled clear signs of appendicitis. Defendants failed each time to render any




2
 Available at https://www.tulsaworld.com/news/state/oklahoma-watch-weighing-the-odds-of-a-federal-takeover-
of/article_6664b0b4-769b-5fa8-a0c5-fe63f83f8635.html.


                                                     22
           Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 23 of 31




meaningful care. If Defendants had provided proper treatment, care, and monitoring at any point

after Joshua made his first request for treatment, Joshua would not have died.

                 103.     One in 10 people will suffer from appendicitis in their lifetime. Most

often, appendicitis presents in patients between the ages of 10 and 30, with a “predominance

among patients presenting before age 30, with a male-to-female ratio of approximately 3:2.”3

                 104.     Appendicitis occurs when the lining of the appendix becomes inflamed or

infected, either caused by a back-up of stool and or a swelling of lymph tissue, and as a result the

bacteria there becomes stuck and multiplies. This causes excruciating pain and ultimately leads

to a rupture, if left untreated.4

                 105.     The initial signs of appendicitis are clear: Patients begin to feel sharp pain

in and around the bellybutton as well as in the lower right quadrant of their abdomen.5

                 106.     As inflammation worsens, the patient, begins to experience severe

discomfort. The blockage of bacteria and the subsequent infection leads to nausea and vomiting,

severe loss of appetite, fever, abdominal bloating, and pain that is exacerbated by walking,

coughing, or making the slightest of movements.6

                 107.     Joshua repeatedly complained of these exact symptoms.

                 108.     Because untreated appendicitis can be fatal, the American Medical

Association (“AMA”) advises that patients presenting with complaints of sharp abdominal pain

be given an immediate physical exam, including but not limited to a rectal digital exam. If the

results of that exam are unclear, the AMA advises physicians to order an imaging scan.



3
  Ronald F Martin, Acute Appendicitis in Adults: Clinical Manifestations and Differential Diagnosis, Uptodate.com,
https://www.uptodate.com/contents/acute-appendicitis-in-adults-clinical-manifestations-and-differential-diagnosis.
4
  See Appendicitis, Mayo Clinic (2018), https://www.mayoclinic.org/diseases-conditions/appendicitis/symptoms-
causes/syc-20369543 (last visited Mar 14, 2019).
5
  Id.
6
  See Martin, Acute Appendicitis in Adults, supra.


                                                       23
           Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 24 of 31




                  109.     Regular clinical methods of examination can obtain the correct diagnosis

for appendicitis in between 71% and 97% of cases. The only laboratory test that is needed for

initial evaluation is a complete blood count to determine if there is a significantly elevated white

blood cell count signaling an infection or inflammation.7

                  110.     In an article on treating appendicitis in resource-limited settings, the

physician author writes: “If there is any question about the diagnosis, more physical

examinations and laboratory tests should be performed and the patient should be evaluated every

four to six hours, preference in the hospital.”8

                  111.     Appendicitis treatment usually involves surgery to remove the inflamed

appendix. Though some studies have shown a positive reaction to antibiotics, the most effective

and long-lasting results, especially for men, have occurred after successful and routine

appendectomy.

                  112.     If Defendants had adhered to minimal, common standards of medical care

and treatment, they would have diagnosed Joshua’s appendicitis and saved his life.

Plaintiff’s Notice of Claim

                  113.     On August 17, Joshua’s mother, his next of kin, filed a claim for

compensation with the Oklahoma Office of Management and Enterprise Services (“OMES”).

OMES confirmed receipt on August 22, 2018. On January 24, 2019, OMES denied the claim.

                  114.     Plaintiff filed a complaint within one year and ninety days of the start of

Joshua’s mistreatment and two years after Joshua’s death.




7
  See Alfredo Alvarado, How to improve the clinical diagnosis of acute appendicitis in resource limited settings, 11
World Journal of Emergency Surgery (2016).
8
  Id.


                                                         24
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 25 of 31




                                  FIRST CLAIM FOR RELIEF

                                       42 U.S.C. § 1983
                 (Against the Officer Defendants and the Medical Defendants)

                115.   Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.

                116.   By reason of the foregoing, and by denying Joshua access to adequate

medical care, failing to provide medical treatment, and/or exhibiting deliberate indifference to

Joshua’s rights by not acting on information which indicated that unconstitutional acts were

occurring, the Officer and Medical Defendants deprived Joshua of rights, privileges, and

immunities guaranteed to every citizen of the United States, in violation of 42 U.S.C. § 1983,

including, but not limited to, rights guaranteed by the Eighth and Fourteenth Amendments of the

United States Constitution. The Officer and Medical Defendants acted at all relevant times hereto

willfully, wantonly, maliciously, and/or with such reckless disregard of consequences as to

reveal a conscious indifference to the clear risk of death or serious injury to Joshua that shocks

the conscience. As a direct and proximate result of these violations of Joshua’s constitutional

rights, he suffered the damages hereinbefore alleged.

                117.   Defendants acted under pretense and color of state law and in their

individual and official capacities. Said acts by Defendants were beyond the scope of their

jurisdiction, without authority of law, and in abuse of their powers. Defendants acted willfully,

knowingly, and with the specific intent to deprive Joshua of his constitutional rights secured by

42 U.S.C. § 1983 and by the Fourth, Eighth, and Fourteenth Amendments to the United States

Constitution.

                118.   As a direct and proximate result of the misconduct and abuses of authority

detailed above, plaintiff sustained the damages hereinbefore alleged.



                                                 25
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 26 of 31




                                SECOND CLAIM FOR RELIEF

                                      Medical Malpractice
                                 (Against the Medical Defendants)

               119.    Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.

               120.    At all relevant times, the Medical Defendants undertook to provide

medical care to inmates in its custody at Joseph Harp, including Joshua, and they were legally

obligated and had a special duty to do so effectively.

               121.    The Medical Defendants were employed, retained and/or contracted with

by DOC to provide medical care to all inmates in the care and custody of the State of Oklahoma

at Joseph Harp, including Joshua.

               122.    The Medical Defendants agreed and purported to provide medical care and

services to inmates at Joseph Harp, including Joshua, from May 22, 2018 to May 29, 2018.

               123.    The Medical Defendants held themselves out as possessing the proper

degree of learning and skill necessary to render medical care, treatment, and as undertaking

services in accordance with good and accepted medical practice, and that they undertook to use

reasonable care and diligence in the care and treatment of Joseph Harp inmates, including

Joshua.

               124.    The Medical Defendants were negligent and careless, acted contrary to

sound medical practice, and committed acts of medical malpractice against Joshua. In

committing these acts, the Medical Defendants failed to act in good faith in carrying out the

duties of their employment and abused their power, while still acting under the pretense and

color of state law.




                                                26
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 27 of 31




               125.    As a result of the Medical Defendants’ medical malpractice, negligence,

carelessness, and unskillfulness, Joshua sustained the damages hereinbefore alleged.

                                  THIRD CLAIM FOR RELIEF

                          Intentional Infliction of Emotional Distress
                 (Against the Officer Defendants and the Medical Defendants)

               126.    Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.

               127.    The Officer and Medical Defendants engaged in extreme and outrageous

conduct intentionally and recklessly causing severe emotional distress to Joshua. The Officer and

Medical Defendants abused their power and failed to perform their employment duties in good

faith, while still acting under the pretense and color of state law.

               128.    By reason of the foregoing, the Officer and Medical Defendants are liable

for the intentional infliction of emotional distress.

               129.    The Officer and Medical Defendants, their officers, agents, servants, and

employees were responsible for the intentional infliction of emotional distress suffered by

Joshua.

               130.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged.

                                FOURTH CLAIM FOR RELIEF

                           Negligent Infliction of Emotional Distress
                 (Against the Officer Defendants and the Medical Defendants)

               131.    Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.

               132.    The Officer and Medical Defendants had a duty to protect Joshua from

injury.


                                                  27
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 28 of 31




                133.    The Officer and Medical Defendants failed to perform their duty to protect

Joshua from injury. Their repeated disregard of Joshua’s medical needs caused and exacerbated

his pain and suffering and his emotional distress. The Officer and Medical Defendants abused

their power and failed to perform their employment duties in good faith, while still acting under

the pretense and color of state law.

                134.    By reason of the foregoing, The Officer and Medical Defendants are liable

to plaintiff for the negligent infliction of emotional distress.

                135.    The Officer and Medical Defendants, their officers, agents, servants, and

employees were responsible for the negligent infliction of emotional distress suffered by Joshua.

                136.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged.

                                  FIFTH CLAIM FOR RELIEF

                             Negligent Hiring/Training/Retention of
                                     Employment Services
                                  (Against Senior Defendants)

                137.    Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.

                138.    The Senior Defendants owed a duty of care to Joshua to prevent the

conduct alleged, because under the same or similar circumstances a reasonable, prudent, and

careful person should have anticipated that injury to Joshua or to those in a like situation would

probably result from the foregoing conduct.

                139.    Upon information and belief, all of the Medical Defendants and Officer

Defendants were unfit and incompetent for their positions.

                140.    The Senior Defendants knew or should have known through the exercise

of reasonable diligence that the Medical Defendants and Officer Defendants that they employed


                                                  28
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 29 of 31




were potentially dangerous. The Senior Defendants’ negligence in screening, hiring, training,

disciplining, and retaining these defendants proximately caused Plaintiff’s injuries. The Senior

Defendants abused their power and failed to perform their employment duties in good faith,

while still acting under the pretense and color of state law.

               141.    As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                                   SIXTH CLAIM FOR RELIEF

                                        Wrongful Death
                                     (Against All Defendants)

               142.    Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.

               143.    By reason of the foregoing, the statutory distributees of Joshua’s estate

sustained pecuniary and non-economic loss resulting from the loss of love, comfort, society,

attention, services, and support of Joshua. Defendants are liable for the wrongful death of Joshua.

               144.    The acts by Defendants that resulted in Joshua’s death represented abuses

of power and were not performed in good faith, while Defendants were still acting under the

pretense and color of state law.

               145.    As a consequence, Plaintiff has suffered damages, including but not

limited to burial expenses, mental pain and anguish, pecuniary loss, and grief and loss of

companionship, in an amount to be determined at trial.

                                SEVENTH CLAIM FOR RELIEF

                                           Negligence
                                     (Against All Defendants)

               146.    Plaintiff repeats and realleges the foregoing paragraphs as if the same

were fully set forth at length herein.


                                                 29
          Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 30 of 31




               147.    At all times relevant to this Complaint, Defendants owed a duty to Joshua

to meet the standard of care owed to incarcerated people and/or to ensure that those under their

supervision were trained adequately regarding the proper care of such inmates and that adequate

policies and procedures regarding the proper care of such inmates were in place. The standard of

care required, among other things, proper treatment of Joshua’s medical condition, appropriate

monitoring of his deteriorating conditions, appropriate testing to determine the case of Joshua’s

deteriorating condition, and referral of Joshua for evaluation and treatment outside of the prison.

               148.    Defendants negligently and/or wantonly breached and violated this

standard of care or caused it to be violated, by denying him access to adequate medical care,

failing to provide medical treatment, and/or otherwise neglecting his medical needs. Defendants

abused their power and failed to perform their duties in good faith.

               149.    Defendants’ breach of their duty of care was the proximate cause of

Joshua’s serious and unnecessary injuries, including severe pain and suffering and death.

               150.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged.




                                                30
           Case 5:19-cv-00470-G Document 79 Filed 02/23/21 Page 31 of 31




                                   PRAYER FOR RELIEF

               WHEREFORE, Plaintiff respectfully requests judgment against Defendants as

follows:

               a. awarding compensatory damages in an amount to be determined at trial;

               b. awarding punitive damages against the Defendants in an amount to be

                  determined at trial;

               c. awarding Plaintiff reasonable attorneys’ fees and costs under 42 U.S.C.

                  § 1988; and

               d. directing such other and further relief as the Court may deem just and proper,

                  together with attorneys’ fees, interest, costs, and disbursements of this action.

Dated: February 23, 2021
       Tulsa, Oklahoma

                                                     EMERY CELLI BRINCKERHOFF
                                                     ABADY WARD & MAAZEL LLP

                                                          /s/Katherine Rosenfeld
                                                             Katherine Rosenfeld*
                                                             Emma L. Freeman*
                                                     600 Fifth Avenue, 10th Floor
                                                     New York, New York 10020
                                                     (212) 763-5000 (ph)
                                                     (2120 763-5001 (f)
                                                     * Admitted pro hac vice


                                                     FREDERIC DORWART
                                                     LAWYERS, PLLC
                                                     Paul DeMuro, OBA No. 17605
                                                     124 East Fourth Street
                                                     Tulsa, Oklahoma 74103
                                                     (918) 583-9922 (ph)
                                                     (918) 583-8251 (f)

                                                     Attorneys for Plaintiff Christina Smith




                                                31
